834 N.E.2d 909 (2005)
216 Ill. 2d 703
296 Ill. Dec. 104
PEOPLE State of Illinois, petitioner,
v.
Ramon J. DOMINGUEZ, respondent.
No. 100427.
Supreme Court of Illinois.
September 29, 2005.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its judgment in People v. Dominguez, 356 Ill.App.3d 872, 291 Ill. Dec. 982, 824 N.E.2d 1232 (2005). The appellate court is ordered to reconsider its judgment in light of People v. Blair, 215 Ill. 2d 427, 294 Ill. Dec. 654, 831 N.E.2d 604 (2005).